Case 5:21-cr-O0060-HE Document1 Filed 09/15/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF OKLAHOMA

 

UNITED STATES OF AMERICA, )
)
Plaintiff, )
) MI as -
- ve, H-20-HS1- P
)
VIPAL, INC., ) Violation: 8 U.S.C, § 1324a(a)(2)
) 8 U.S.C. § 1324a(H(1)
Defendant. )

INFORMATION
The United States Attorney charges:
Introduction
At all times relevant to this Information:
1. VIPAL, INC., operated two restaurants in Stillwater, Oklahoma, called
Palominos Authentic Mexican Restaurant (“Palominos”) and El Vaquero Mexican

Restaurant (“El Vaquero”).

Counts 1 through 35
(Continuing Employment of Unauthorized Aliens)

2. The United States Attorney incorporates paragraph 1.
3. From in or about August 2017, to on or about September 4, 2019, in the

Western District of Oklahoma,
Case 5:21-cr-O0060-HE Document1 Filed 09/15/20 Page 2 of3

engaged in a practice and pattern of continuing to employ in the United States certain
aliens, as specified in the table below, knowing that said aliens were unauthorized aliens

(as defined in Title 8 United States Code, Section 1324a(a)(h)(3)), with respect to such

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

employment.
Count Location Name
1 El] Vaquero Ayala, Betsabet
2 E] Vaquero Cano-Reyes, Karina
3 El Vaquero Cazares-Mata, Miguel Angel
4 El Vaquero Flores-Contreras, Hector
5 El Vaquero Gomes-Hernandez, Amalio
6 El Vaquero Gomez-Diaz, Eleazar
7 El Vaquero Gomez-Hernandez, Omar
8 El Vaquero Herrera, Adriana
9 El Vaquero Herrera-Perez, Ernesto
10 El] Vaquero Hernandez, Miriam
11 El Vaquero Herrera-Rodroguez, Edtor Uriel
12 El Vaquero Leon-Tovar, Jose Fernando
13 El Vaquero Lopez-Gomez, Andres
14 El Vaquero Luna, Ana Valentina
15 El Vaquero Nieto-Vazquez, Rosalva
16 El Vaquero Herrera-Perez, Sanjuana
17 El Vaquero Villasenor, Ana B.
18 El Vaquero Villasenor, Maria Guadalupe
19 Palominos Alvarado-Cano, Hilda
20 Palominos Diaz-Mendez, Guillermo
21 Palominos Fuentes, Maria Del Rosario
22 Palominos Gomez, Oriana
23 Palominos Herrera, Adriana
24 Palominos Hernandez, Jovani
25 Palominos Hernandez, Natanael
26 Palominos Hernandez-Alvarez, Juan Carlos
27 Palominos Hernandez-Mendoza, Esau

 

 

 

 

 
Case 5:21-cr-O0060-HE Document1 Filed 09/15/20 Page 3 of 3

 

 

 

 

 

 

 

 

 

 

28 Palominos Hernandez-Moreno, Benido
29 Palominos Leon-Tovar, Jesus Alberto
30 Palominos Martinez, Alfonso

31 Palominos Melendez, Gabriel

32 Palominos Ortega, Emily

33 Palominos Perez-Mendoza, Jesus Antonio
34 Palominos Sanchez, Miguel

35 Palominos Sanchez-Martinez, Juventino

 

 

All in violation of Title 8, United States Code, Section 1324a(a)(2) and
1324a(f)(1).

TIMOTHY J. DOWNING
United States Attorney

whe

WILLIAM E. FARRIOR
Assistant United States Attorney
